Citation Nr: 1229640	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2009, the Veteran notified VA that he had moved to the jurisdiction of the RO in Winston-Salem, North Carolina.  That facility retains jurisdiction over this appeal.

A Travel Board hearing was held at the RO in Winston-Salem, North Carolina in May 2010 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

This claim was previously before the Board in June 2011, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in June 2011.  He was diagnosed with pulmonary sarcoidosis and neurosarcoidosis with quadriplegia.  The examiner opined that the sarcoidosis was not caused by or a result of active service or any incident of service.  The rationale was that while the Veteran reported having an abnormal chest X-ray during his military service, there was no evidence of such an X-ray in the records.  Without the X-ray, a nexus could not be established.  


When a veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, one of the Veteran's VA treating physicians wrote in September 2007 that sarcoidosis can be present for many years before causing symptoms.  The June 2011 VA examiner's opinion is therefore insufficient because the rationale did not consider that the sarcoidosis could have existed but been asymptomatic at the time of the Veteran's active service.  Furthermore, the examiner based his opinion on the X-ray not being in the service treatment records even though there has been no finding that the Veteran is not credible.  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his sarcoidosis.  The claims file must be made available to the examiner in connection with the examination.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's sarcoidosis is related to service.  A complete rationale must be provided for any opinion provided and should include discussion of the post-service treatment records and the latency period for sarcoidosis.

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


